DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11, 13-20, and 22-23 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, taken alone or in combination, teach the specifics of the amendments, specifically to “detect a movement of a body part of the occupant based on the captured image of the occupant; determine whether the movement of the body part of the occupant is smaller than a threshold related to a motion of the body part; and adjust a movement of the portion of the displayed content based on: the movement of the body part of the occupant in a case where the movement is smaller than the threshold” as recited in each independent claim. All other claims are allowed as being dependent on an allowable base claim. The closest prior art is made of record in the notice of references cited and each teach similar displays that are adjusted based on a threshold of movement, but without the details described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PARUL H GUPTA/Primary Examiner, Art Unit 2627